 Case 4:18-cv-00142-ALM-CAN Document 21 Filed 10/12/18 Page 1 of 1 PageID #: 83




                            United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


   DAVID E. MACK                                    §
                                                    §   Civil Action No. 4:18-CV-142
   v.                                               §   (Judge Mazzant/Judge Nowak)
                                                    §
   PORTFOLIO RECOVERY ASSOCIATES,                   §
   LLC
                                     ORDER OF DISMISSAL

         Came on to be considered this day Plaintiff David E. Mack’s (“Plaintiff”) “Motion for

  Order of Dismissal with Prejudice” (the “Motion”) (Dkt. #20). Plaintiff’s Motion seeks to dismiss

  his claims against Defendant Portfolio Recovery Associates, LLC (“Defendant”) with prejudice.

  After considering the Motion, it is hereby

         ORDERED, ADJUDGED AND DECREED that the entirety of Plaintiff’s claims against

  Defendant is hereby dismissed with prejudice. Costs and attorneys’ fees are taxed against the party

. incurring the same.

         All relief not previously granted is hereby DENIED.

         The Clerk is directed to CLOSE this civil action.

         IT IS SO ORDERED.

          SIGNED this 12th day of October, 2018.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
